Citation Nr: 0500859	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected hepatitis C from November 9, 2000 to 
January 21, 2003.

2.  Entitlement to an increased rating in excess of 60 
percent for service-connected hepatitis C from January 22, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

In a statement received in January 2003, the veteran 
indicated that he had been diagnosed with hepatitis C in 
December 1994.  It is unclear whether the veteran intended 
this statement to act as an informal claim for an earlier 
effective date for his service-connected hepatitis C.  This 
issue is, therefore, referred to the RO for the purpose of 
clarifying the veteran's intent.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further development of evidence to 
complete the record for the purpose of a thorough evaluation 
of all material facts when issuing a decision.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or 


incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here, as here, the record before 
the [Board] was clearly inadequate, remand . . . is 
required."  Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).  
The Court has also held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  Although the 
veteran was afforded a VA examination in conjunction with his 
claim for an increased rating for his service-connected 
hepatitis C in October 2003, this examination is not adequate 
for appellate purposes.  The veteran's claims file was not 
available for review.  As such, all available evidence was 
not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the claimed 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2004).

Additionally, in a statement received by the RO in June 2003, 
the veteran stated that he had applied for Social Security 
benefits.  Additionally, in an RO report of contact with the 
veteran in October 2003, it was noted that the veteran had 
mistakenly sent 


certain VA forms to the Social Security office, presumably in 
furtherance of his disability claim with that agency.  Upon 
careful review of the claims file, the Board observes that 
there are no records regarding the veteran's potential claim 
with the Social Security Administration.

The Court has held that in the case of a claim for an 
increased rating, VA must obtain Social Security 
Administration decisions and records that have bearing on the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).  These records must be 
obtained and associated with the claims file.

Accordingly, this case is remanded for the following actions:

1.  The RO should specifically request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hepatitis C since October 2003.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The veteran and his representative must 
then be given an opportunity to respond.



2.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected 
hepatitis C.  Any indicated diagnostic 
tests and studies should be accomplished.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail and the 
examiner must comment upon the severity 
and frequency of such symptoms.  The 
report prepared should be typed.

3.  The RO should obtain records regarding 
any decision of the Social Security 
Administration regarding disability 
benefits to the veteran, as well as all 
medical records upon which this decision 
was based.  If, after making reasonable 
efforts to obtain the Social Security 
Administration records, the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

